     Case 2:12-cv-01705-TLN-KJN Document 232 Filed 06/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH CABARDO, DONNABEL                        No. 2:12-cv-01705-TLN-KJN
      SUYAT, MACTABE BIBAT, MARISSA
12    BIBAT, ALICIA BOLLING, RENATO
      MANIPON, CARLINA CABACONGAN,
13    and JOHN DAVE CABACONGAN, on                    JUDGMENT
      behalf of all current and former employees
14    and the State of California,
15                   Plaintiffs,
16           v.
17    MARILYN PATACSIL and ERNESTO
      PATACSIL,
18
                         Defendants.
19

20
21          Judgment is hereby entered in favor of Plaintiffs Joseph Cabardo, Donnabel Suyat,

22   Mactabe Bibat, Marissa Bibat, Alicia Bolling, Renato Manipon, Carlina Cabacongan, and John

23   Dave Cabacongan (collectively, “Plaintiffs”) and against Defendants Marilyn Patacsil and

24   Ernesto Patacsil (collectively, “Defendants”) in accordance with the jury verdicts returned March

25   6, 2020 (ECF Nos. 211–219), and the terms of the Court’s May 13, 2020 Findings of Fact and

26   Conclusions of Law. (ECF No. 229.)

27

28

                                                      1
     Case 2:12-cv-01705-TLN-KJN Document 232 Filed 06/17/20 Page 2 of 4

 1          By reason of the verdicts and the Court’s Findings of Fact and Conclusions of Law

 2   Plaintffs Joseph Cabardo, Donnabel Suyat, Mactabe Bibat, Marissa Bibat, Alicia Bolling, Renato

 3   Manipon, Carlina Cabacongan and John Dave Cabacongan, as well as aggrieved employees and

 4   the State of California, are entitled to judgment against Defendants Marilyn Patacsil and Ernesto

 5   Patacsil, as follows:

 6
                        Plaintiffs and      Joseph        Donnabel       Macatbe          Marissa
 7                      State of CA        Cabardo        Suyat          Bibat            Bibat
      UCL               N/A              N/A              N/A            N/A              $46,366.48
 8    Restitution
      and Interest
 9    (Cal Bus. and
      Prof. Code §
10    17200
      Unpaid            N/A              $29,216.58       $104,447.29    $17,127.47       $173,977.00
11    Wages,
      Liquidated
12    Damages, and
      Interest (Cal.
13    Lab. Code §§
      218.6, 1194.2,
14    1197; Cal.
      Civ. Code §
15    3289(b))
      Rest Break        N/A              $1,008.00        $3,512.00      $520.00          $5,512.00
16    Premiums
      (Cal. Lab.
17    Code § 226.7)
      Meal Break        N/A              $1,008.00        $3,512.00      $520.00          $5,512.00
18    Premiums
      (Cal. Lab.
19    Code § 226.7)
      Wage              N/A              $1,050.00        $1,350.00      $550.00          $1,250.00
20    Statement
      Penalties (Cal.
21    Lab. Code §
      266)
22    Wait Time         N/A              $3,520.80        $3,520.80      $3,520.80        $3,520.80
      Penalties (Cal.
23    Lab. Code §
      203)
24
      PAGA              $79,524.53       N/A              N/A            N/A              N/A
25    Penalties
      Totals            $79,524.53       $35,803.38       $116,342.09    $22,238.27       $236,138.28
26
     ///
27
     ///
28

                                                      2
     Case 2:12-cv-01705-TLN-KJN Document 232 Filed 06/17/20 Page 3 of 4

 1                       Alicia Bolling      Renato Manipon     Carlina             John Dave
                                                                Cabacongan          Cabacongan
 2    UCL Restitution    N/A                 $46,366.48         N/A                 N/A
      and Interest
 3    (Cal Bus. and
      Prof. Code §
 4    17200
      Unpaid Wages,      $17,378.72          $197,082.18        $48,609.83          $58,226.66
 5    Liquidated
      Damages, and
 6    Interest (Cal.
      Lab. Code §§
 7    218.6, 1194.2,
      1197; Cal. Civ.
 8    Code § 3289(b))
      Rest Break         $568.22             $6,384.00          $1,392.00           $1,992.00
 9    Premiums (Cal.
      Lab. Code §
10    226.7)
      Meal Break         $568.22             $6,384.00          $1,392.00           $1,992.00
11    Premiums (Cal.
      Lab. Code §
12    226.7)
      Wage Statement     $0.00               $3,520.80          $0.00               $0.00
13    Penalties (Cal.
      Lab. Code §
14    266)
      Wait Time          $3,520.80           $3,520.80          $3,520.80           $3,520.80
15    Penalties (Cal.
      Lab. Code §
16    203)
      PAGA Penalties     N/A                 N/A                N/A                 N/A
17    Totals             $22,035.52          $261,087.46        $54,914.63          $65,731.46
18

19          NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED that: Plaintiff
20   Joseph Cabardo recovers from Defendants the sum of thirty-five thousand eight-hundred and
21   three dollars and thirty-eight cents ($35,803.38); Plaintiff Donnabel Suyat recovers from
22   Defendants the sum of one-hundred and sixteen thousand three-hundred and forty-two dollars and
23   nine cents ($116,342.09); Mactabe Bibat recovers from Defendants the sum of twenty-two
24   thousand two-hundred and thirty-eight dollars and twenty-seven cents ($22,238.27); Marissa
25   Bibat recovers from Defendants the sum of two-hundred thirty-six thousand one-hundred and
26   thirty-eight dollars and twenty-eight cents ($236,138.28); Alicia Bolling recovers from
27   Defendants the sum of twenty-two thousand and thirty-five dollars and fifty-two cents
28

                                                      3
     Case 2:12-cv-01705-TLN-KJN Document 232 Filed 06/17/20 Page 4 of 4

 1   ($22,035.52); Renato Manipon recovers from Defendants the sum of two-hundred sixty-one

 2   thousand and eighty-seven dollars and forty-six cents ($261,087.46); Carlina Cabacongan

 3   recovers from Defendants the sum of fifty-four thousand nine-hundred and fourteen dollars and

 4   sixty-three cents ($54,914.63); and John Dave Cabacongan recovers from Defendants the sum of

 5   sixty-five thousand seven-hundred and thirty-one dollars and forty-six cents ($65,731.46); plus

 6   any applicable post-judgment interest. Additionally, Plaintiffs and the State of California recover

 7   from Defendants the sum of seventy-nine thousand five-hundred and twenty-four dollars and

 8   fifty-three cents ($79,524.53) and any applicable post-judgment interest, 75 percent to be

 9   distributed to the State of California LWDA and 25 percent to the aggrieved employees.

10          Plaintiffs may apply to the Court for an award of attorneys’ fees and recovery of costs

11   within twenty-eight (28) days of the entry of this Judgment, pursuant to Local Rule 293.

12          IT IS SO ORDERED.

13   DATED: June 16, 2020

14

15

16                                                     Troy L. Nunley
                                                       United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28

                                                       4
